DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/US2019/040466 07/03/2019 PCT/US2019/ 040466 has PRO 62/714,445 08/03/2018.

Information Disclosure Statement
4.        The information disclosure statement (IDS), filed on 07/05/19 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.


Election/Restrictions
5.           Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

           Group I, Claims 1-9, drawn to a method
           Group II, Claims 10-17, drawn to a method
           Group II, Claims 18-20, drawn to a method
6.        The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The common technical feature in all groups is introducing a quaternary anunonium compound into an oil-in-water emulsion and separating at least a portion of the oil-in-water emulsion into an oleaginous fluid and an aqueous Fluid. This element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art. Bilhartz  (US 3594314) discloses a method of introducing a demusifier such as quaternary ammonium compound, e.g. lauryl pyridinium chloride into an oil-in-water emulsion from the oilfield refinery, wherein the emulsion comprising oleaginous phase and an aqueous phase, and centrifuging at least a portion of the oil-in-water emulsion to separate at least a portion of the oil-in-water emulsion into an oleaginous fluid and an aqueous fluid (column 3, lines 3-18, column 7, lines 44-49, column 8, lines 28-40).
7. REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


8.        During a telephone conversation with Michael Silliman on 12/20/21 a provisional election was made without traverse for Group I, Claims 1-9, drawn to a method. Affirmation of this election must be made by applicant’s in replying this Office action. 
9.        Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-9 are pending and examined below.
10.       Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
11.        Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Objections
12.        Claim 1 is objected to because of the following informalities:  Applicants are suggested to change the recitation “at least the portion of the oil-in-water emulsion treatment fluid to separate at least a portion of the oil-in-water emulsion treatment fluid” to “at least the portion of a oil-in-water emulsion treatment fluid to separate at least the portion of the oil-in-water emulsion treatment fluid.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
13.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


       Claims 1-4, 6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilhartz (US 3594314).
            Regarding claims 1-3, 6, Bilhartz discloses a method of introducing a demusifier such as quaternary ammonium compound, e.g. lauryl pyridinium chloride into an oil-in-water emulsion from the oilfield refinery, wherein the emulsion comprising oleaginous phase and an aqueous phase, and centrifuging at least a portion of the oil-in-water emulsion to separate at least a portion of the oil-in-water emulsion into an oleaginous fluid and an aqueous fluid (column 3, lines 3-18, column 7, lines 44-49, column 8, lines 28-40), meeting the requirement of claims 1-3, 6.
            Regarding claim 4, Bilhartz discloses the method further comprising forming a recycled treatment fluid comprising oleaginous fluid, aqueous fluid or both (column 5, lines 25-40). 
            Regarding claim 8, Bilhartz discloses the method wherein before the step of centrifuging, mixing the quaternary ammonium compound and the oil-in-water emulsion to allow the oil-in-water emulsion to at least partially separate (column 7, lines 43-50, column 8, lines 29-36). 
            Regarding claim 9, Bilhartz discloses the oleaginous fluid comprises 46% oil (column 8, line 37) fall into instant claim range of at least 40% of the oleaginous phase of the oil-in-water emulsion by volume.

Claim Rejections - 35 USC § 103
15.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


16.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.       Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bilhartz as applied to claims 1, 4 above, and further in view of Allison (US 4277352).
            Bilhartz includes the features of claims 1, 4 above.
            Regarding claim 5, Bilhartz does not disclose using the recycled treatment fluid to perform a treatment operation in at least a portion of a subterranean formation.
            However, Allison discloses a separation of the oil and aqueous phase by demulsifiaction of an emulsion and recycling of the aqueous phase into oil-bearing subterranean formation for the oil recovery.
            It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Bilhartz by recycling of the aqueous phase into oil-bearing subterranean formation as taught by Allison for the oil recovery.

       Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bilhartz as applied to claim 1 above.
            Bilhartz includes the features of claim 1 above.
            Regarding claim 7, Bilhartz does not expressly disclose the quaternary ammonium compound is mixed with a solvent prior to introduction into the oil-in-water emulsion treatment fluid. 
              However, Bilhartz expressly discloses diluents or appropriate solvents may also be employed at any stage in the operation and numerous variations and modifications can be done to aid demulsification (column 6, lines 27-38). It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Bilhartz by dissolving or mixing the demulsifier such as quaternary ammonium compound in a diluent or solvent prior to introduction into the oil-in-water emulsion to aid demulsification. 

Conclusion
19.     References Arciszewski (US 2006/0237372) and Durrieu (US 5154857) were cumulative in nature to the above rejection and thus not set forth.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766